Title: To George Washington from Timothy Pickering, 31 May 1796
From: Pickering, Timothy
To: Washington, George


        
          
            May 31 [1796]
          
        
        The Secretary of State has the honor to inclose a letter from our Consul at Cadiz, with one for the President.
        The secretary recollects a Colo. Tatem’s calling on him last summer. He said he had been formerly in the southwestern territory—talked about very valuable maps of the U. States or some of them which he had made and was making; but needed pecuniary aid to complete & publish his plans—he might have intimated a hope of governmental aid.
        
          T. Pickering
        
      